Title: To George Washington from William Heath, 29 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands. August 29. 1782.
                  
                  The enclosed was handed to me this morning—I am informed by an officer who is present, that such is the case with the boats assigned to other divisions, and that where the boats appear to be tight, while they lay empty in the water—as soon as a number of men get in them, and sink the seams below, which were above the water, they leak very much.  I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        Dear sir,
                        August 29. 1782
                     
                     I do not know what service the Boats we have lately drawn are to be put to—but I am fearful they will disappoint us—the most of those in this Division are so leaky that they cannot carry half the Burden they ought to do if they were in good Order—I suppose it is known that we have not received Oars for them.  I am dear Sir, very respectfully your obedt
                     
                        J. Huntington
                     
                  
                  
               